                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:14-CR-00022-KDB-DSC-1


 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 LARRY WAYNE AIKEN,

                 Defendant.


         THIS MATTER is before the Court on Defendant’s pro se motion for compassionate

release and home confinement under to 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018, and

the Coronavirus Aid, Relief, and Economic Security (CARES) Act of 2020. (Doc. No. 66).

Defendant seeks compassionate release for the fourth time arguing he faces a heightened risk of

contracting COVID-19 while incarcerated at FCI Fort Dix and that, due to his pre-existing medical

conditions, he faces a heightened risk of a severe case of COVID-19 if he were to contract the

virus. (Doc. Nos. 56, 58, 63). The Government opposes the motion. Because Defendant has not

met his burden to establish that a sentencing reduction is warranted under 18 U.S.C. § 3582(c), the

Court will deny his motion.

         The Government reports Defendant is fully vaccinated against COVID-19 having received

his second dose of the Moderna vaccine on or about April 7, 2021. (Doc. No. 69). Prior to

receiving the vaccine, Defendant had tested positive for COVID-19 in October 2020 and

recovered. (Doc. No. 66). Additionally, Defendant’s health records indicate that he has been

receiving regular medical care and medications for his underlying health conditions, including his

coronary condition. The CDC reports that vaccinations protect individuals from getting sick with



         Case 5:14-cr-00022-KDB-DSC Document 71 Filed 04/27/21 Page 1 of 2
COVID-19, Facts about Vaccination, CDC (Apr. 15, 2021), www.cdc.gov/coronavirus/2019-

ncov/vaccines/facts.html, and may prevent individuals from “getting seriously ill” even if they do

contract   the   virus,   Benefits   of    Getting     Vaccinated,   CDC    (Apr.    12,   2021),

www.cdc.gov/coronavirus/2019-ncov/vaccines/vaccine-benefits.html. The CDC also notes that

vaccines currently available in the United States have been shown to be “highly effective” at

preventing COVID-19.

       The vaccine addresses Defendant’s concerns about contracting COVID-19 and his

purported risk of severe illness should he contract the virus. Because Defendant’s vaccination

significantly mitigates the risk of contracting COVID-19, Defendant cannot establish an

“extraordinary and compelling” reason for compassionate release based on his concerns about

contracting the virus. As such, Defendant’s Motion will be denied.

       As Defendant was informed in the Court’s order denying his first motion for compassionate

release, nothing in the CARES Act gives the Court a role in determining which candidates are

eligible for home confinement under 18 U.S.C § 3624(c)(2).


       IT IS THEREFORE ORDERED that Defendant’s Motion for Compassionate Release

pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc. No. 66), is DENIED with prejudice.




                                  Signed: April 27, 2021




      Case 5:14-cr-00022-KDB-DSC Document 71 Filed 04/27/21 Page 2 of 2
